Citation Nr: 0600840	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a pulmonary 
disability, claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from September 1969 to August 
1971 and from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for a 
pulmonary disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within a 
year after discharge, and is not related to the veteran's 
active service.

2.  Hypertension is not shown to have been caused or 
aggravated by the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
February 2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of his claim, the veteran was notified of the 
evidence and information required to substantiate it.  A 
Statement of the Case, issued in July 2003, provided notice 
to the veteran of the evidence necessary to support his 
claim.  Supplemental statements of the case dated in May 2005 
and July 2005 also provided notice to the veteran of the 
evidence of record regarding his claim and why this evidence 
was insufficient to award the benefit sought.  

Moreover, letters dated in May 2002 and September 2005 also 
instructed veteran regarding the evidence necessary to 
substantiate his claim and requested that he identify 
evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, identified VA and private treatment records have 
been obtained and associated with the record.  The veteran 
was scheduled for a hearing before the RO, but he canceled 
that hearing in lieu of a VA examination.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

The veteran's service medical records show that on discharge 
examination in October 1976, his blood pressure was elevated.  
The examiner recommended that the veteran undergo daily blood 
pressure checks for one week, then be reevaluated.  There is 
no indication that his recommendation was carried out.

A private medical record dated in March 1992 indicates that 
the veteran's blood pressure was elevated.  The plan was for 
the veteran to monitor his blood pressure.

A VA progress note dated in May 2000 indicates that the 
veteran's blood pressure medication was changed due to side 
effects from the current medication.  In June 2000 the 
veteran presented for a blood pressure check in follow up to 
the change.  Subsequent VA treatment notes show assessments 
of hypertension.

A February 2002 private medical record notes that the veteran 
was seen for possible fasting hypoglycemia.  He returned for 
follow up that month, and was assessed with diabetes.  

A VA hypertension examination was carried out in April 2004.  
The examiner noted that the veteran was found to have 
elevated blood pressures on discharge, but that no diagnosis 
of hypertension was documented during his enlistment.  He 
related that his review of the records revealed that 
hypertension was diagnosed in the summer of 2000 and that 
diabetes was diagnosed in 1999 or 2000.  Upon physical 
examination, the diagnosis was hypertension.  The examiner 
noted that he was able to find only one isolated incident of 
an elevated diastolic blood pressure in the veteran's service 
medical records.  He stated that there was no diagnosis of 
hypertension made during the veteran's military career.  He 
concluded that the veteran's hypertension was less likely 
than not related to his military service.  He did suggest, 
however, that hypertension could be due to the veteran's 
diabetes mellitus since they were diagnosed within the same 
year.

An additional VA hypertension examination was conducted in 
March 2005.  The veteran reported that he was diagnosed with 
hypertension in 1998 and that he was diagnosed with diabetes 
in 2000.  The examiner concluded that the veteran's 
hypertension was less likely than not related to his 
diabetes.  He stated that some isolated hypertensive blood 
pressure readings were documented during service, but that 
the veteran was never diagnosed or treated for hypertension 
until 1998.  He noted that although the October 1976 report 
of medical examination recommended that daily blood pressures 
be taken, there was no indication that the recommendation was 
followed.  He concluded that hypertension was less likely 
than not caused by or a result of the veteran's service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hypertension may be granted if 
manifest to a compensable degree within one year of active 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2005).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The regulation 
establishes that disability that is due to a service-
connected disease or injury shall be service connected.  This 
necessarily includes any increase in disability.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board 
observes that although elevated blood pressure was noted on 
separation examination in October 1976, there is no evidence 
of a clinical diagnosis of hypertension during the veteran's 
military service.  Furthermore, and more importantly, it was 
established by a medical professional that hypertension was 
not manifest during service, noting that there was only one 
elevated reading during service and that it was less likely 
than not service-connected.  Moreover, there is no indication 
in the record that hypertension was manifest within one year 
of the veteran's release from active service.  In fact, the 
veteran himself reports that he was diagnosed with 
hypertension in 1998.  The Board notes that the veteran was 
instructed by his private physician to monitor his blood 
pressure after an elevated reading in 1992, but there is no 
associated diagnosis of hypertension.  Current VA treatment 
records list hypertension, but do not relate such condition 
to the veteran's military service.  In fact, VA examiners 
have determined that the veteran's hypertension is not 
related to his service.

The Board also concludes that service connection is not 
warranted for hypertension as secondary to the service-
connected diabetes mellitus.  In this regard, the VA examiner 
has also concluded that the veteran's hypertension was not 
caused by his diabetes.  Moreover, the record indicates that 
a May 2000 VA treatment note reflects that the veteran's 
blood pressure medication was changed, supporting a finding 
that a diagnosis of hypertension had been made before that 
time, and therefore predated the veteran's diabetes mellitus.  

The Board is fully aware that the April 2004 examiner opined 
that hypertension was possibly service-connected secondary to 
diabetes mellitus as they was diagnosed within the same year.  
Although the examiner stated that it was possibly related, 
the Board concludes that this is positive evidence.  However, 
the opinion dated in March 2005 is more probative.  The 2005 
examiner correctly established that existence of diabetes 
mellitus post-dated the development of hypertension, thus 
rendering the 2005 statement more reliable.

The Board has been presented with objective evidence that 
that the veteran's hypertension was not present in service or 
for many years thereafter, and that the hypertension is not 
secondary to diabetes mellitus.  The Board finds that such 
evidence is far more probative than the veteran's statements 
advanced in support of his claim.  In sum, the preponderance 
of the evidence establishes that the veteran's hypertension 
was not incurred in service and that it is unrelated to a 
service-connected disease or injury.  Accordingly, his claim 
of entitlement to service connection must be denied.


ORDER

Entitlement to service connection for hypertension is denied.




REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the veteran's claim of entitlement to service 
connection for a pulmonary disability as secondary to 
asbestos exposure.

The veteran has consistently asserted that he was exposed to 
asbestos during his two periods of enlistment in the U.S. 
Navy.  Service personnel records reflect that the veteran 
served as an electrical repairman on the USS Orsikany during 
his first period of enlistment, and as a shipfitter aboard 
the USS Hector during his second period of enlistment.  He 
has reported that he worked in fire suppression and wore 
asbestos gear and that he removed and replaced asbestos 
insulation on pipes without protection.  

Medical records associated with the veteran's claims folders 
reflect various pulmonary diagnoses, including bronchiectasis 
resulting from pneumonia, for which the veteran underwent 
left lobectomy in 1983.  Also noted are recurrent respiratory 
infections, as well as chronic obstructive pulmonary disease, 
restrictive pulmonary disease, and asthma.  Asbestosis is 
noted in the VA medical records, although it is unclear 
whether such notation is merely based on the veteran's report 
of exposure.  

The Board also notes conflicting records on whether the 
veteran has smoked cigarettes.  In May 2001 and May 2002, the 
veteran denied use of tobacco products.  However, in December 
2003 a VA provider noted that the veteran was "not a smoker 
anymore."  At an April 2004 VA examination, the examiner 
indicated that a CT scan performed in 2000 was "suggestive 
of moderate emphysema in this reformed smoker."  He 
concluded that the veteran's bronchiectasis with left lower 
lobectomy and "probable" chronic obstructive pulmonary 
disease were less than likely service connected.  He noted 
that moderate restrictive pulmonary disease "could at least 
as likely as not be secondary to asbestos exposure" but 
failed to discuss the underlying rationale for any of his 
conclusions.  

Based on the above discussion, the Board has determined that 
clarification is necessary regarding the nature and extent of 
the veteran's pulmonary disorders.  Moreover, adjudication of 
the veteran's pulmonary claim requires that an examiner 
review the claims folder and take into account the question 
of whether the veteran has smoked in the past, as well as any 
pre or post-service exposure to asbestos.  Also required are 
opinions regarding whether any currently present pulmonary 
condition is etiologically related to exposure to asbestos in 
service or any other incident of the veteran's service.  Such 
opinions must be accompanied by a full discussion of the 
examiner's rationale for his or her opinion.  

In light of the above discussion, the Board has determined 
that additional development is in order.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of all currently present 
pulmonary disorders.  A complete history 
should be elicited, to include the 
veteran's smoking history and any history 
of asbestos exposure before and after the 
veteran's military service.  

The examiner should identify all 
currently present pulmonary disorder(s).  
The examiner should specifically address 
whether the veteran has pleural 
abnormalities or restrictive pulmonary 
disease due to asbestos exposure.  With 
respect to any abnormalities or disorder 
due to asbestos exposure, the examiner 
should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that exposure to asbestos during the 
veteran's military service played a 
material causal role in the development 
of such abnormalities or disorder.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


